Order filed August 1, 2013




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00633-CV
                                ____________

      JERRY L. STARKEY, TBDL, L.P., AND PBW DEVELOPMENT
                     CORPORATION, Appellants

                                        V.

                           GLEN GRAVES, Appellees


                   On Appeal from the 405TH District Court
                           Galveston County, Texas
                      Trial Court Cause No. 09-CV-0620

                                     ORDER

      Appellant's brief was due July 12, 2012. No brief or motion for extension of
time has been filed.

      Unless appellants submits their brief, and a motion reasonably explaining
why the brief was late, to the clerk of this court on or before August 29, 2013, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                     PER CURIAM